Delgado Hernández, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
Atendemos una moción de desestimación presentada por la parte apelada Esther Velázquez Contrera, en un caso en el cual se decretó el desahucio de la apelante Doris Gerena Mendoza.
Velázquez alega que carecemos de jurisdicción porque Gerena no prestó la fianza para apelar de sentencias de desahucio dispuesta por el Artículo 632 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2832. Tiene razón.
El Artículo 632 reza:

"No se admitirá al demandado el recurso de apelación si no otorga fianza, a satisfacción del tribunal, para responder de los daños y perjuicios que pueda ocasionar al demandante y de las costas de la apelación; pudiendo el demandado, cuando el desahucio se funde en falta de pago de las cantidades convenidas, a su elección, otorgar dicha fianza o consignar en secretaría el importe del precio de la deuda hasta la fecha de la sentencia."

El requisito de fianza es jurisdiccional. De no prestarse la fianza en el término dispuesto para apelar, el foro apelativo carece de jurisdicción para atender el recurso. Rodríguez Negrón v. Morales, 105 D.P.R. 877 (1977); López v. Pérez, 68 D.P.R. 312 (1948); Oliver v. Soto, 57 D.P.R. 418 (1940).
El término para presentar el recurso comenzó a decursar el 13 de diciembre de 1994. Venció el 12 de enero de 1995. La apelante tenía hasta esa fecha para depositar la fianza. En vista de que no lo hizo, carecemos de jurisdicción.
NOTIFIQUESE
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General